FILED
                             NOT FOR PUBLICATION                             JUL 30 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JORGE FERNANDO MURGA-AQUINO,                     No. 13-70634
a.k.a. Anthonny Benjamin Sillis-Levy,
                                                 Agency No. A070-500-558
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Jorge Fernando Murga-Aquino, a native and citizen of Guatemala, petitions

for review of an order of the Board of Immigration Appeals (“BIA”) denying his

motion to reopen deportation proceedings. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and review de novo

questions of law, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying Murga-Aquino’s motion to

reopen as untimely and number barred. First, his motion, being his second motion

to reopen and having been filed approximately ten years after his deportation order

became administratively final, exceeded the time and numerical limitations on

motions to reopen. See 8 C.F.R. § 1003.2(c)(2). Second, Murga-Aquino did not

establish that his motion qualified for an exception to the filing limitations based

on changed country conditions, where his change in name and religious affiliation,

without any related change in country conditions, constitutes solely a change in

personal circumstances. See Chandra v. Holder, 751 F.3d 1034, 1037 (9th Cir.

2014) (observing that the exception for changed country conditions “prohibit[s] a

motion to reopen that relies solely on a change in personal circumstances”). Third,

Murga-Aquino did not establish that his motion qualified for equitable tolling of

the filing limitations based on ineffective assistance of counsel, where he failed to

demonstrate that he had exercised the necessary due diligence. See Avagyan,

646 F.3d at 679 (ascertaining due diligence based on “whether petitioner made

reasonable efforts to pursue relief”).


                                           2                                    13-70634
      Our case law forecloses Murga-Aquino’s contention that his motion to

reopen, to the extent that it seeks a hearing on his request for protection under the

Convention Against Torture (“CAT”), is exempt from the general filing

limitations. See Go v. Holder, 744 F.3d 604, 609 (9th Cir. 2014) (“[T]he

procedural requirements specified in 8 C.F.R. § 1003.2(c) apply to CAT claims.”).

      The BIA applied the correct legal standard for changed country conditions to

Murga-Aquino’s motion to reopen. See Mendez-Castro v. Mukasey, 552 F.3d 975,

980 (9th Cir. 2009) (concluding that agency “applied the correct legal standard” in

a case where it “expressly cited and applied [relevant case law] in rendering its

decision, which is all our review requires”).

      In light of this disposition, the BIA properly declined to reach the merits of

Murga-Aquino’s pretensions of eligibility for relief from deportation. See

Simeonov, 371 F.3d at 538 (“As a general rule . . . agencies are not required to

make findings on issues the decision of which is unnecessary to the results they

reach.”). We likewise need not reach Murga-Aquino’s nondispositive contentions

regarding ineffective assistance of counsel, eligibility for relief, and the validity of

the BIA’s precedential decisions. See Mendez-Alcaraz v. Gonzales, 464 F.3d 842,

844 (9th Cir. 2006) (declining to reach nondispositive challenges to a BIA order).




                                            3                                     13-70634
      We lack jurisdiction to consider Murga-Aquino’s challenges to his

underlying deportation proceedings because this petition for review is untimely as

to those proceedings. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.

2005) (en banc).

      We also lack jurisdiction to review the agency’s refusal to exercise its sua

sponte authority to reopen Murga-Aquino’s case. See Minasyan v. Mukasey,

553 F.3d 1224, 1229 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          4                                   13-70634